Citation Nr: 1701678	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  09-27 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a nonservice-connected burial allowance and plot allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to May 1980.  He died in February 2006, and the appellant is his surviving spouse.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant requested a hearing before the Board at the RO in her substantive appeal; however, she cancelled her request in a May 2011 written statement from her representative.  Thus, her hearing request is considered withdrawn.

The Board remanded the case for further development in December 2013, and it has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the appellant's claims.  The appellant has contended that her husband died from prostate cancer that was the result of his military service.  Specifically, she has contended that he had herbicide exposure from performing his duties as an inventory management supervisor while stationed at the Udorn Royal Thai Air Force Base (AFB) in Thailand.  She has also contended that the Veteran had in-service symptoms that were early manifestations of his prostate cancer.

The record shows that the Veteran was stationed in Thailand, but it does not confirm that he set foot in Vietnam.  See February 2007 3101 printout; February 1968 performance evaluation and Airman Military Record foreign service and chronological listing of service sections in service personnel records (showing Veteran stationed in Thailand at Udorn Royal Thai AFB from March 1967 to March 1968, assigned to the 432nd Supply Squadron as an inventory management supervisor); see also May 1967 service treatment record (showing Veteran entered Pacific Air Force (PACAF) Theater on February 27, 1967).

In the December 2013 remand, the Board instructed the AOJ to develop the appellant's claim consistent with the procedures outlined in the VA Adjudication Procedures Manual (M21-1) for verifying herbicide exposure on a factual basis in Thailand.  The Board also instructed the AOJ to request verification from the Joint Services Records Research Center (JSRRC) as to this claimed exposure, as well as to attempt to verify whether the Veteran had a layover in Vietnam while being transported to and from Thailand.

The March 2016 JSRRC response printout shows that a review was conducted of the relevant November 1967 to December 1967 unit history, but that the available historical information did not document the use, testing, spraying, or storage
of herbicides at Udorn Royal Thai AFB during the specified period, or unit members being exposed to herbicides from performing their daily duty assignments on and around unit aircraft.  The response printout also shows that the information did not document or discuss aircraft flight plans, routes, or layovers in Vietnam en route to Udorn Royal Thai AFB from November 1967 to December 1967. 

On review, the content of the AOJ's request to the JSRRC is unclear from the November 2015 printout in the record.  In any event, it does not appear that the JSRRC addressed the complete request in the Board's remand, i.e., a verification request for the entire period the Veteran served in Thailand, as well as the dates in February 1967 or March 1967 and March 1968 that he appears to have been departing to and from this assignment.  There is no indication in the claims file that the records outside of the November 1967 to December 1967 timeframe are unavailable.  Based on the foregoing, a remand is required to afford the appellant all due consideration in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the burial benefits claim remains inextricably intertwined with the cause of death claim, and a remand is therefore required.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 to attempt to verify the Veteran's claimed herbicide exposure while assigned to the Udorn Royal Thai AFB, as well as to attempt to verify whether the Veteran had a layover in Vietnam while departing to and from this assignment.

It is noted that the March 2016 JSRRC response appears to have been based only on a search of the relevant November 1967 to December 1967 unit history at Udorn Royal Thai AFB.  However, a May 1967 service treatment record shows that the Veteran entered the PACAF Theater on February 27, 1967, and his service personnel records show that he served in Thailand at that base from March 1967 to March 1968.  He was assigned to the 432nd Supply Squadron as an inventory management supervisor.  See also, e.g., November 2006 claim, January 2007 written statement, and March 2009 notice of disagreement (appellant's contentions as to the nature of the Veteran's herbicide exposure for the entire period he served in Thailand).

All attempts and responses should be documented in the claims file.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.

If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




